Case 1:19-cv-02170-EK-LB Document 86 Filed 12/16/20 Page 1 of 2 PagelD #: 863

MLA LAW OFFICES, LTD.
109 SYMONDS DRIVE

P. O. BOX 156

HINSDALE, ILLINOIS 60522
312/933-1100

jhnymal@comcast.net
December 16, 2020

Honorable Magistrate Lois Bloom
United States District Court
225 Cadman Plaza East
Courtroom 4H North
Brooklyn, New York 11201
Re: — Rudler v. MLA, et. al.
Court No.: 19-cv-2170

DEFENDANTS’ LETTER MOTION RESPONSE TO PLAINTIFF’S COUNSEL’S
LETER OF DECEMBER 16, 2020

Dear Magistrate Judge Bloom:

On today’s date, December 16, 2020, I received a copy of the Plaintiff’s attorney’s letter
motion addressed to this Court. The following will serve as Defendants’ response which disputes
the erroneous assertions made by Plaintiff's attorney.

First, I was not aware of a filing deadline of December 6, 2020 for a response to the
Plaintiff's motion which was referred to your honor by Judge Komitee. Based upon the language
contained the Order referring the matter to this Court, I was unaware of a filing deadline.

Additionally, the plaintiff's motion is specious in the first instance, as the attorney filing
the motion is well aware that defendant MLA Law Offices, Ltd. is the only professional legal
entity having any connection whatsoever to the claims made in the plaintiff's complaint. This
same attorney is also well aware, based upon taking attorney John L. Malevitis’ deposition over
several hours, that attorney Malevitis’ law practice engages in the practice of law in several other
areas of law, wholly unrelated to the plaintiffs complaint.

Equally egregious is that this same attorney is well aware that the other areas of Mr.
Malevitis’ law practices are designated as different professional corporations that are separate
and apart from defendant MLA Law Offices, Ltd. and are in good standing with the Secretary of
State of Illinois and the Illinois Supreme Court as properly registered law firms.

These other law firms for which plaintiff's attorney believes a right exists to pierce the
corporate veil have absolutely nothing to do with the allegations made in the plaintiffs
Case 1:19-cv-02170-EK-LB Document 86 Filed 12/16/20 Page 2 of 2 PagelD #: 864

g

Od Aq sonsed |e :09

sd/NTL

"bsq ‘sHtacjey “T uyor /s

¢

‘smo pn) AIDA,

‘JNOD 9Y} S1OJoq SI9}\eUI 9Y} 0} JoUOY INOA Aq UOAIS UOTeJOpIsuOd pue AsoyINOD 94} oyeIOoIdde |
‘UOTOU Ss jyHuUrIe[d oy) 0} ssuodsal USM B OTT] 0} OWT] SJURPUSJop oy) SUTJURIS ‘OATeUIOITS OY} Ul
Jo ‘uonow s jynureyd sy} Surkusp JapiO Ue J9yUd 7INOZD sTy} yey} sonbai ulosloy syuRpUdoq]

"TT 9[NY JO UONLIOIA Ul OpeU SI pesjsUT puL WIRID sTYy} oyeU 0} AouIOYe s JyUTETd oy}
Aq siseq Ye} poos ou s}stxo oso} ‘A[SUIPIOIOW “WNOD STY} o10Joq eased oY} UI SJURpUayep poweU
ATWO oY} “pry SOUJO MET WI “Way Mey sty pue sytagyeyy “] Uyor Aouroye ysuTeSe yure;dui09
